 BRISTOL SPRING MANUFACTURING COMPANYBristol Spring Manufacturing Company and UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, UAW, Local 1251. Case 1-CA-12714January 11, 1980SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn August 24, 1977, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which it found that Respondentviolated Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, by refusing to bargainwith the Union after it was certified by the Board, andordered Respondent to take specific action to remedysuch unfair labor practice. Subsequently, the Boardfiled a petition with the United States Court ofAppeals for the Second Circuit for enforcement of itsOrder. Thereafter, on June 12, 1978, the court handeddown its decision2denying enforcement and remand-ing the case to the Board for a hearing on the issuesraised with respect to the validity of the election, basedon the Union's alleged misconduct, and subsequentcertification. On September 1, 1978, the Board issuedan order reopening the record and remanding the casefor a hearing before an administrative law judge. TheBoard's order directed the Administrative Law Judgeto receive evidence in accordance with the court's' 231 NLRB 568 (1977).' 579 F.2d 704 (2d Cir. 1978).' The first sentence of the Administrative Law udge's SupplementalDecision inadvertently states the election in this proceeding was held April 21.1976, whereas the correct date is April 2. 1976.·Respondent's request for oral argument is hereby denied, as the record,including the briefs, adequately presents the issues and the positions of theparties.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Respondent also excepted to the nature of the hearing provided as not inaccord with the procedure ordered in the court's remand. Respondent has hadample opportunity to present its evidence and to rebut testimony, and itsevidence was reviewed by an administrative law judge and now by the Board.Even assuming, without deciding, that the General Counsel's active participa-tion in the hearing held herein was a departure from his customary role inproceedings of this kind, still it is Respondent's burden to show any prejudiceto its substantive rights, and it has not done so. Reversal would beinappropriate in the circumstances of this case, where Respondent hascertainly been afforded adequate due process. See Local 1384. UnitedAutomobile,. Aerospace. Agricultural Implement Workers, UA W (Ex-Cell-OCorporation). 219 NLRB 729 (1975); remanded in unpublished decision 5351F2d 1258 (7thi Cir 1976): ..LR. RB. s Comnmrnial Ltter. Inc.. 49h 1F.2d 35t8th Cir 1974). cnfg. 200 NLRB 534 (19721Respondent further excepted to the Administrative Law Judge's recom-mendation that the Board find a duty to bargain on the grounds the Charging247 NLRB No. 34opinion, and further ordered that, upon conclusion ofsuch hearing, the Administrative Law Judge shouldprepare a Supplemental Decision.On September 4, 1979, Administrative Law JudgeHenry L. Jalette issued his Supplemental Decision,attached hereto, in which he concluded that theUnion's conduct did not, and was not intended to,interfere with the employees' free choice in theelection. The Administrative Law Judge further foundthat Respondent refused to bargain with the certifiedUnion in violation of Section 8(a)(5) and (1) of theAct, and recommended that the Board reaffirm itsrequirement that Respondent bargain collectively withthe Union, as set forth in its Decision and Order, 231NLRB 568 (1977). Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed briefs in support of the AdministrativeLaw Judge's Supplemental Decision and in answer toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision' in light of theexceptions, briefs,4and the court's decision, which theBoard has accepted as the law of the case, and hasdecided to affirm the rulings, findings,' and conclu-sionsbof the Administrative Law Judge and toreaffirm its original Order.Party, herein called Local 1251. was not the certified representative. and thatthere was no evidence of actual or apparent authorization of Local 1251 to actfor the certified representative, which was United Automobile. Aerospace andAgricultural Implement Workers of America (UAW). We find no merit inthis contention. Respondert received a copy of the charge and the complaint,responded to the complaint, and litigated the case before the Board and thecourt. Respondent refused to bargain because it claimed union misconductduring the election campaign, not because of lack of authority of Local 1251.At this juncture in the proceedings, on remand from the court to determinethe purpose and effect of specific union conduct. Respondent is estopped toassert that Local 1251 had no authority to act for the certified representativeSee Argus Optics. a Division of Argus. Inc. 210 NLRB 923, 924 (1974),enforcement denied for other reasons 515 F.2d 939 (6th Cir. 1975).' We do not adopt the Administrative Law Judge's conclusion regarding theeffect of the payments of S20 to the extent that it implies that said paymentswere grossly disproportionate. The Board has never espoused the position thatany payments to employees not in direct relationship to actual loss of wages orexpenses incurred are inherently destructive of election laboratory conditionsThe Administrative Law Judge found. and we agree, that the purpose of thepayments was for time spent by the recipients in giving statements in aid of aninvestigation of unfair labor practice charges. That time, from I to 3 hoursand after normal working hours, involved some inconvenience to theemployees. They had to rearrange their evening, leave their homes, and travelto the location at which the statements were given; two of the four whoreceived 20 took time off from part-time jcbs. In light of the fact that thepayments were issued within 2 days of the statements and 4 weeks prior to theelection; that the intended purpose was to reimburse the recipients for timespent giving their statements; that both the recipients and their fellowemployees understood the purpose to be such; and that the value of therecipients' time and incovenience cannot be definitively calculated, we areunable to say that the payments were so grossly disproportionate as to have(Continued)245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Bristol Spring Manufacturing Company, Plainville,Connecticut, its officers, agents, successors, and as-signs, shall take the action set forth in the originalDecision and Order reported at 231 NLRB 568.the effect of making employees feel obligated to vote for the Union.Although we adopt the Administrative Law Judge's conclusion that thepayments did not affect the results of the election, we do not agree with hisstatement that N.L.R.B. v. Saair Manufacturing Co., 414 U.S. 270 (1973),deals only with inducements expressly intended to influence voters and istherefore inapplicable here. We believe that Savair does govern preelectionpayments of the kind made here but, as the court noted in its remand, it does"not ... establish a per se rule of invalidity .... Whether improprietiesexist in any given case is a factual matter." As the Administrative Law Judge'streatment of the effects of the payments actually conforms to the standard setout in Sayair. we do not disturb his conclusion.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE, Administrative Law Judge: On April21, 1976, an election was held in a unit of the above-namedRespondent's employees in which a majority of the employ-ees voted in favor of representation by the above-namedUnion. Thereafter, Respondent filed timely objections toconduct affecting the results of the election which wereoverruled by the Regional Director, without a hearing, and acertification of the Union was issued. Respondent refused tobargain with the Union on the ground the certification wasinvalid and, pursuant to the charge herein filed on February7, 1977, complaint issued on March 15, 1977, whichcomplaint was amended on April 26, 1977. After the answerwas filed, the General Counsel filed a Motion for SummaryJudgment which was granted by decision of the Board onAugust 24, 1977.' Thereafter, the matter was heard by theCourt of Appeals for the Second Circuit on the Board'spetition for enforcement, and on June 12, 1978, the courtdenied enforcement of the Board's Order, holding that "asubstantial and material factual issue" was presented relativeto the "purpose and effect" of certain payments of moneywhich the Union had made to unit employees during thepreelection period, and remanding the case to the Board fora hearing on the effects of such payments. On September 5,1978, the Board issued an order remanding the proceedingto the Regional Director for hearing. On March 14, 1979,a hearing was held in Hartford, Connecticut.Upon the entire record, including my observation of thewitnesses, and after consideration of the briefs of the parties,I hereby make the following:'231 NLRB 568.2 Two who did not testify, Marie Morris and Francis Roberts, were allegedI. THE PAYMENTSOn February 5, 1976, the Union filed a charge againstRespondent in Case I-CA-I1410. The parties stipulatedthat on February 19, after working hours, the followingnamed employees of Respondent gave statements to an agentof the Board: Catherine Desjardins Miller, Theresa White,Raymond Markie, Robert Fortin, Marie Morris, FrancisRoberts, and Peter Podolak. Thereafter, each received a $5check from the Union dated February 20.On March 3, after working hours, the following namedemployees of Respondent went to a meeting place to give astatement to a Board agent: Mary Jane Landry, CatherineDesjardins Miller, Theresa White, and Cynthia Greer. Whenthe agent failed to appear, they gave statements to a unionrepresentative for transmittal to the Board. Thereafter, eachreceived a $20 check from the Union dated March 5.Of the nine named employees who received payments, fivetestified concerning the circumstances of their receipt.'Cynthia Greer testified that no mention of payment wasmade before she gave a statement, nor was anything said toher afterwards about the reason for the $20 payment. Sheassumed the payment was because she gave a statement.Theresa White testified she had not been told of anypayment before giving her statements, and received noexplanation afterwards, but that former employee FrancisRoberts told her it was to compensate her for her time.Peter Podolak testified that after he gave his statement theunion representative asked if he could give him $5 for hisinconvenience. Podolak said it was not necessary, but shortlythereafter he received a $5 check. Podolak testified that hehad signed a union card before he gave his statement andthat the $5 payment did not affect his vote in the election.Mary Jane Landry testified nothing was said to her aboutpayment before she gave her statement, nor did the Unionexplain the purpose of the payment afterwards. Landry hadsigned a union card, and she testified the payment had noeffect on the way she voted.Catherine Desjardins Miller testified nothing was said toher about payment before she gave her statements, nor didthe Union explain the purpose of the payments afterwards,but that she assumed the payments were for her taking timeoff from a part-time job she held. Miller had signed a unioncard and attended union meetings before she gave herstatements and she was the union observer at the election.The payments in question were authorized by UnionRepresentative Tony Brachia. According to Union Repre-sentative Francis O'Mealia, such payments were in accordwith union policy to reimburse employees for assistanceduring a campaign. As the record indicates, seven of thepayments here in question were for $5 and four were for $20.Ruth Baird, executive secretary of the Union, testified thatBrachia had requested $5 payments to the four individualswho gave statements on March 3, but that she had misreadhis requisition (G.C. Exh. 7) and erroneously paid each ofthem $20.discriminatees in Case I-CA-14100 and cast challenged ballots at theelection.FINDINGS OF FACT246 BRISTOL SPRING MANUFACTURING COMPANYThe foregoing is the evidence regarding the purpose of thepayments.As to the effects of the payments, Respondent adducedthe following testimony. Employee Richard Zink testified hewas asked by Roberts to go to the meeting place (apparentlyto give a statement), but he did not. The following week hehad a conversation with Cynthia Greer in which she askedhim why he had not done so. He asked her why she wantedto get involved in something like that, and she said "whatthe hell, we got paid $20 for it." She said six people got paid$20 by the Union.'Employee Donald Bernier testified he was aware ofpayments being made before the election, that the matterwas a subject of discussion among employees for about 10percent of the workday, and that he did not know why thepayments had been made. He testified, however, that therewas talk that one Peter Podolak got $5 "for making astatement of this unfair labor practice."Employee Mary Gaity testified on direct examination thatbefore the election she heard that some employees were paidto vote for the Union. However, she could not rememberfrom whom she heard this, and on cross-examination shetestified she was not certain when she heard such talk,whether before or after the election.Employee Susan Trotta testified that before the electionshe "heard they were getting paid to bring the union in toBristol Spring." She did not know why they were gettingpaid.Employees Markie and Fortin had given statements onFebruary 19 and shortly thereafter, before the election,according to Gregory Baisch, they told him they had eachbeen paid $5 by the Union for giving information.II. ANALYSIS AND CONCLUSIONSAs noted earlier, the Court of Appeals remanded this caseto the Board for hearing on the effects of the above-describedpayments.' Preliminarily, however, the matter of the pur-pose of the payments should be resolved. In this connection,the record indicates that the payments were authorized byUnion Representative Tony Brachia. There is no directevidence of his purpose as he did not testify,' but indirectevidence, not objected to by Respondent, and the record as awhole establish, and I find, that the purpose of the paymentswas for time spent by the recipients in assisting the Union,the assistance consisting of giving statements in aid of aninvestigation of unfair labor practice charges. This evidenceconsists of the testimony of O'Mealia and Baird (G.C. Exh.7 and 8), the testimony of Gregory Baisch regarding what hewas told, the testimony of Bernier of the talk aboutPodolak's payment, Podolak's testimony, and Zink's testi-mony regarding what Greer told him.' The foregoing is based on Zink's preheating statement which I find morereliable than his testimony at the hearing' The record indicates that, in addition to the checks of $5 and $20 datedFebruary 19 and March 5, Catherine Desjardins Miller was paid $20 by checkdated April 7, for what appears to have been her services as union observer.Respondent also offered to prove that Miller was paid $13.50 by check datedApril 5. It does not appear that these payments formed part of the court'sremand; nevertheless, they have been considered. Inasmuch as they weredated after the election, they could not, in my judgment, form the basis forsetting aside the election, particularly where the recipient, Miller, gaveIt would seem, therefore, that N.L.R.B. v. Savair Mfg.Co., 414 U.S. 270 (1973), and other cases' dealing withinducements expressly intended to influence voters in arepresentation election are not applicable here. Nevertheless,payments to employees in a preelection period purportedlyfor reasons other than the influencing of voters may form thebasis for setting aside an election if the payments, regardlessof purpose, are made under circumstances that can be said tohave a tendency to affect the results of an election. Thus, inCollins and Aikman Corp. v. N.L.R.B.. 383 F.2d 722 (4thCir. 1967), the court found that the economic inducement toan employee to act as the union observer to be excessive andgrounds for setting aside an election. In Plastics Masters, Inc.v. N.L.R.B., supra, the court made a similar finding. On theother hand, in N.L.R.B. v. CommercialLetter, Inc., 496 F.2d35 (8th Cir. 1974), the court upheld a Board finding thatpayments to employees for attendance at a representationhearing were not improper. In Quick Shop Markets, Inc.,200 NLRB 830 (1972), the Board found nothing improper inthe union's payment of $15 to election observers. From thesecases, it can readily be seen that whether payments areimproper in any given case is essentially a question of fact.I have already found that the purpose of the paymentsherein was proper. The only remaining question is the effectsof the payments on the results of the election. Effects can beconsidered from two perspectives, subjectively and objective-ly. Viewed subjectively, the payments cannot be said to havehad an effect on the results of the election. Every recipientwho testified at the hearing and who was questioned as tothe issue (White, Podolak, Miller, and Landry) testified thathis receiving payment had no effect on how he voted in theelection. None of the other employees who testified abouthearing of the payments gave any indication that what theyheard affected their decision to vote for or against the Union.In the final analysis, however, the test of interference is anobjective one, that is the tendency of the conduct in questionto interfere with the results of an election. In my judgment,on the facts of this case, I find that the payments had nosuch tendency. In the cases of recipients Podolak, Landry,and Miller, they were card signers (hence union supporters)before the payments were ever made. In all cases thepayments were made shortly after the individuals gavestatements, so that, if they did not know expressly why thepayments were made, they assumed the payments related tothe assistance they rendered the Union. In the circum-stances, as the payments were only remotely related to unionsupport, there would be no reason for the employees to feelobligated to vote for the Union in the election.Of course, other employees who heard of the paymentscould conceivably have been influenced by the fact. How-ever, the record does not indicate that any were. EmployeeZink's information came from Greer, and she did not linkpayment with voting. Employee Bernier's testimony regard-testimony, which I credit, that she was not promised any payments for herservices before the election. Thus, this case is distinguishable from PlasticsMasters. Inc. v. N.L.R.B.. 512 F.2d 449 (6th Cir. 1975). and more likeN.LR.B. v. Basic Wire Products, Inc.. 516 F.2d 261 (6th Cir. 1975).' The General Counsel represented that Brachia had had a heart attack andwas no longer employed by the Union.' See, e.g., N.LR.B. v Gorbea. Perez & Morell, S. en C. 328 F.2d 679 (IstCir. 1964); Amalgamated Clothing Workers of America. AFL-CIO vN.L.R.B.. 345 F.2d 264 (2d Cir. 1965) Wagner Electric Corp.. ChathamDivision. 167 NLRB 532 (1967).247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the amount of talk about the payments among employeeswas vague and appeared to me to be exaggerated and notdeserving credence. Yet, even he admitted that Podolak toldhim the reason for the payment was for making a statement.Employee Baisch was given similar information.As to employees Gaity and Trotta, I deem their testimonyto be worthless. Gaity could not testify that she heard aboutthe payments before the election, and Trotta's testimonydoes not even appear to relate to the payments here inquestion.In its brief, Respondent contends that the paymentsshould be deemed improper because the employees were nottold the purpose of the payments. I can see no basis in law orpolicy to make such a finding. As I have already indicated,the facts in the record demonstrate that the purpose of thepayments was to reimburse employees for time spent ingiving assistance to the Union, the employees understood thereason for the payments, and no employee believed that thepayment had anything to do with how he or she voted.Respondent argues that the payments were improperbecause they were disproportionate to the employees' nor-mal earnings. I see no merit to that argument where the $5payments are concerned. As to the $20 payments, I creditthe testimony of Ruth Baird that the amount paid was dueto her error. This accounts for the disproportion, but itleaves open the question of the effects of such disproportionon the results of the election. While the amount was pleasingto Greer, so much so that she tried to give a secondstatement, there is not the slightest indication it had anyeffect on how she voted. The significant fact is that sheassumed that the pyament, however generous, was for givinga statement. Landry was troubled by the payment to theextent that she testified that if the Union had said anythingto her about payment she would have backed off, becauseshe "would have felt they were trying to buy my vote, orsomething." Why she would have felt that way is not clear,but it was a feeling that had nothing to do with the size ofthe payment. In any event, the issue is not what might havebeen, but what was, and Landry testified unequivocally thather receipt of the check had no effect on how she voted inthe election.The General Counsel contends that the payment of $20was not grossly disproportionate to the employees' wagerates to warrant setting aside the election. I have difficultywith the contention in light of the fact that admittedly theUnion only intended to pay $5 and inadvertently paid $20.In my judgment, even if the payment were disproportionate,in light of the purpose of the payments, the recipients'understanding of that purpose, and the timing thereof some4 weeks before the election, a finding that the payments wereobjectionable is not warranted.For the foregoing reasons, I find that Respondent'sobjections to the election with regard to the payments lackedmerit and were properly overruled by the Regional Director,and that the Union was properly certified as exclusiverepresentative of Respondent's employees in the appropriateunit. Accordingly, I recommend that the Board affirm itsfinding that Respondent has refused to bargain with thecertified Union in violation of Section 8(a)(5) and (1) of theAct, and its requirement that Respondent bargain collective-ly with the Union as set forth in the Board's Decision andOrder published at 231 NLRB 568 (1977).248